 

Exhibit 10.28

 

 

 

 

 

COMSTOCK 3101 WILSON, LC

OPERATING AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

COMSTOCK 3101 WILSON, LC

OPERATING AGREEMENT

 

*      *      *      *

THIS OPERATING AGREEMENT (this “Agreement”) is made and entered into effective
as of the 7th day of August, 2019, by COMSTOCK PARTNERS, LC, a Virginia limited
liability company (“CP”), and COMSTOCK HOLDING COMPANIES, INC., a Delaware
corporation (hereinafter “CHCI”, collectively with CP, the “Members”).

RECITALS

WHEREAS, Christopher Clemente formed the Company by causing Articles of
Organization (the “Articles”) to be filed with the Virginia State Corporation
Commission (the “Commission”) pursuant to Chapter 12 of Title 13.1 of the Code
of Virginia (the “Virginia Limited Liability Company Act”) on or about August 7,
2019;

WHEREAS, the Commission issued a Certificate of Organization to the Company on
August 7, 2019;

WHEREAS, the Members intend to enter into a certain Operating Agreement
effective as of August 7, 2019 and the Members have elected to maintain the
Company as a multiple member limited liability company;

WHEREAS, the Members intend to maintain the Company as distinct and separate
legal entity from the Members;

WHEREAS, the Manager shall take such action as may be necessary and appropriate
to preserve the separate existence of the Company; and

WHEREAS, the Members desire to set forth fully the operating rules that will
govern the affairs of the Company and the conduct of its business.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Members agree as follows:

ARTICLE  I – FORMATION

 

1.01Formation.  Christopher Clemente formed the Company as a Virginia limited
liability company by filing the Articles with the Commission in accordance with
the Virginia Limited Liability Company Act.  A Certificate of Organization was
issued by the Commission effective as of August 7, 2019.  The Members hereby
ratify and adopt all actions taken by Christopher Clemente or any Person on
behalf of the Company prior to the effective date hereof.  The Manager shall
take all actions required by law to maintain the Company as a limited liability
company under the Virginia Limited Liability Company Act and under the laws of
any other jurisdictions in which the Company may elect to conduct business.

 

--------------------------------------------------------------------------------

 

1.02Name.  The name of the Company shall be Comstock 3101 Wilson, LC, which name
may be changed by the Manager by appropriate filing with the Commission.

1.03Registered Agent and Principal Office.  The name and address of the
registered agent of the Company is Christopher Clemente, 1886 Metro Center
Drive, Suite 400, Reston, Virginia 20190.  The address of the principal office
of the Company in Virginia is 1886 Metro Center Drive, Suite 400, Reston,
Virginia 20190.  The Company may change the resident agent and location of the
Company’s principal office and may establish such additional offices as it may
from time to time determine after appropriate filing with the Commission.

1.04Perpetual Existence.  The Company shall have perpetual existence, unless
sooner terminated in accordance with the provisions of Article IX hereof.

ARTICLE II – CERTAIN DEFINITIONS

 

The following terms have the definitions hereinafter indicated whenever used in
this Agreement with initial capital letters:

2.01Act.  The Virginia Limited Liability Company Act as it may be amended from
time to time.

2.02Affiliate.  When used with reference to a specified Person, any Person who
(i) directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with the specified Person; (ii) is an
officer, director, partner or employee of the specified Person; (iii) owns or
controls ten percent (10%) or more of the outstanding securities of the
specified Person; (iv) is an entity in which the specified Person serves as
officer, director, partner, or employee or (v) is a grandparent, parent, spouse,
sibling, child or grandchild of the specified Person.

2.03Agreement.  This Operating Agreement as it may be amended from time to time.

2.04Articles.  The Articles of Organization which was filed for recordation with
the Commission in accordance with the Act.

2.05Bankruptcy.  Either (i) the initiation by a referenced Person of a
proceeding under a federal, state or local bankruptcy or insolvency law, or the
initiation against a referenced Person of such a proceeding that is not vacated
within thirty (30) days of such initiation, (ii) an assignment by a referenced
Person for the benefit of creditors, (iii) the admission by a referenced Person
in writing of his inability to pay his debts as they become due, or (iv) the
consent of a referenced Person to appointment of a receiver or trustee for all
or a substantial part of his property, or the court appointment of such a
receiver or trustee that is not suspended or terminated within thirty (30) days
of such appointment.

2.06Capital Account.  Defined in the Tax Matters Addendum attached hereto as
Schedule B.

2.07Capital Contribution.  The total amount of money or other property
contributed from time to time or agreed to be contributed, as the context
requires, by each Member to the Company pursuant to the terms of this Agreement,
including the Capital Contribution made by a predecessor holder of the Interest
of such Member, unless the context requires otherwise.

2

--------------------------------------------------------------------------------

 

2.08Code.  The Internal Revenue Code of 1986, as amended from time to time.

2.09Commission.  The Virginia State Corporation Commission.

2.10Company.  The limited liability company referred to herein as COMSTOCK 3101
WILSON, LC, as said Company from time to time may be constituted.

2.11Consent.  Either the written consent of a Person, or the affirmative vote of
such Person at a meeting duly called and held pursuant to this Agreement, as the
case may be, to do the act or thing for which the Consent is solicited, or the
act of granting such Consent, as the context may require.  Reference to the
Consent of a stated percentage in Interest of the Members means the Consent of
so many of the Members not then in default on any Capital Contribution
obligation whose combined Interests represent such stated percentage of the
total Interests of the Members not then in default, or such higher percentage as
is required by applicable law.

2.12Fiscal Year.  The calendar year, and each fiscal quarter starts on the first
day of the first, fourth, seventh and tenth month of the year.

2.13Interest.  The ownership interest of a Member in the Company at any
particular time, including the right of such Member to any and all benefits to
which such Member may be entitled as provided in this Agreement and in the Act,
together with the obligations of such Member to comply with all the terms and
provisions of this Agreement and of said Act, which percentage Interest for
voting and certain other purposes of this Agreement shall, absent proof to the
contrary, be as set forth on Schedule A attached hereto.

2.14IRS.  The Internal Revenue Service.

2.15Liquidator.  The Manager or such other Person who may be appointed by the
Manager in accordance with applicable law, who shall be responsible for taking
all action necessary or appropriate to wind up the affairs of, and distribute
the assets of, the Company upon its dissolution.

2.16Manager.  Comstock Management Services, LC (“CMS”) or any Person(s) so
designated pursuant to Article VI.

2.17Members.  Comstock Partners, LC and Comstock Holding Companies, Inc., and
any other Person listed on Schedule A attached hereto, as amended from time to
time, to reflect the admission of any additional or Substitute Member under the
terms of this Agreement.

2.18Net Cash Flow.  With respect to any accounting period designated by the
Manager, (i) the sum of (a) all cash receipts of the Company, excluding Capital
Contributions, and (b) any reserves previously set aside from Net Cash Flow
which the Manager determines to be available for distribution, less (ii)
Operating Expenses.

2.19Notice.  A writing containing the information required by this Agreement to
be communicated to a Person and personally delivered to such Person or sent by
registered or certified mail, postage prepaid, return receipt requested, to such
Person at the last known address of such Person as shown on the books of the
Company.  The date of personal delivery, registry or certification, as the case
may be, shall be deemed the date of such Notice; provided, however, that any
written communication containing such information actually received by a Person
shall constitute Notice for all purposes of this Agreement.

3

--------------------------------------------------------------------------------

 

2.20Operating Expenses.  All current and reasonably foreseeable costs and
expenses of operation of the Company including, without limitation, costs of
operations, taxes, insurance, debt service, prepaid expenses, and escrows and
reserves established to meet anticipated Operating Expenses.

2.21Person.  Any individual or corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, unincorporated
organization or other entity, including any government or political subdivision
or any agency or instrumentality thereof and the heirs, executors,
administrators, legal representatives, successors, and permitted assigns of such
“Person” where the context so admits.

2.22Regulations (or Treas. Reg.).  The federal income tax regulations
promulgated by the United States Department of Treasury, as amended.

2.23Substitute Member.  Any Person admitted to the Company as a Substitute
Member pursuant to Section 8.06.

2.24Transfer.  Assign, sell, give, exchange, pledge, encumber or otherwise
dispose of.

2.25Transferee.  A Person who receives a Transfer of an Interest.

2.26Unreturned Capital.  The capital contributions made by CP to the Company
subsequent hereto, less distributions received by CP pursuant to Section
5.04(A).

ARTICLE III – BUSINESS PURPOSE

 

3.01Business.  The Company is organized to, subject to the Special Purpose
Provisions contained in Schedule C hereto, directly or indirectly, acquire,
finance, refinance, build, construct, improve, operate, maintain, lease, rent
and sell a parcel of mixed use property and a parking garage appurtenant thereto
located in the Clarendon area of Arlington County, Virginia at 3101 Wilson
Blvd., Arlington, Virginia and commonly known as the Hartford Building (the
“Company Acquisition”).

3.02Authorized Activities.  In carrying out the purposes of the Company, but
subject to all other provisions of this Agreement including, but not limited to,
those Special Purpose Provisions contained in Schedule C hereto, the Company
shall have all the powers enumerated in the Act and shall be authorized to
engage in the Company Acquisition and perform and carry out contracts of any
kind, that are necessary or advisable in connection with the accomplishment of
the Company Acquisition.

ARTICLE IV – MEMBERSHIP INTERESTS AND CAPITAL

 

4.01Member Information.  The address, Capital Contribution (if any), and
percentage Interest of each Member is set forth on Schedule A attached hereto.

4

--------------------------------------------------------------------------------

 

4.02Additional Funds.  If the Manager determines that the Company requires funds
in addition to the Capital Contributions, the Manager may arrange to borrow such
funds on behalf of the Company from banks or other Persons, including
Members.  Any loans made by the Members pursuant to this Section 4.02 shall be
at such commercially reasonable terms as the Manager may determine.

4.03Additional Capital Contributions.  If the Manager at any time or from time
to time determines that the Company requires additional Capital Contributions,
then the Manager shall give Notice to each Member of: (i) the total amount of
additional Capital Contributions required, (ii) the reason the additional
Capital Contributions are required, (iii) each such Member’s proportionate share
of the total additional Capital Contributions (determined in accordance with
this Section 4.03), and (iv) the date each such Member’s additional Capital
Contributions are due and payable, which date shall be at least thirty (30) days
after such Notice has been given.  Each such Member’s proportionate share of the
total additional Capital Contribution will be based upon such Members’
percentage Interest.  Additional Capital Contributions shall be payable, in cash
or by certified check, by each such Member in accordance with his proportionate
share subject to the Consent of all Members; provided, however, that the
additional Capital Contributions may be made in any other manner agreed to by
all Members .  Regardless of the amount of additional Capital Contribution made
by any Person, CHCI’s percentage Interest in the Company shall not be reduced
below two and one-half percent (2.5%).  The amount of Capital Contributions
shall be updated from time to time by Amending Schedule A hereto and/or by
accounting entry in the books and records of the Company.

4.04Additional Members.  From the date of the formation of the Company, any
Person acceptable to the Manager may, subject to the terms and conditions of
this Agreement and with the Consent of the Manager, become a Member of the
Company for such consideration as the Manager shall determine.

4.05Interest.  Interest earned on Company funds shall inure to the benefit of
the Company.  The Members shall not receive interest on their Capital
Contributions.

4.06Withdrawal of Capital Contributions.  Except as expressly provided otherwise
in this Agreement, (i) no Member shall have the right to withdraw or reduce his
Capital Contributions, or to demand and receive property other than cash from
the Company in return for any Capital Contributions, (ii) no Member shall have
priority over any other Member as to the return of any Capital Contributions or
as to compensation by way of income except as provided in this Agreement, and
(iii) any return of Capital Contributions to the Members shall be solely from
Company assets.

5

--------------------------------------------------------------------------------

 

ARTICLE V – PROFITS, LOSSES AND DISTRIBUTIONS

 

5.01Allocation of Profits and Losses.  After giving effect to the special
allocations and other matters addressed in the attached Tax Matters Addendum,
the Profits and Losses of the Company shall be determined by the Manager in
accordance with the Tax Matters Addendum and other generally acceptable
accounting practices and, unless the Manager determines that some other
allocation is necessary or appropriate, shall be allocated among the Members as
follows:

(A)The Profits of the Company for each Fiscal Year shall be allocated among the
Members participating in the Company as follows:

(i)first, to the extent that the aggregate Losses previously allocated to the
Members pursuant to Sections 5.01(B) exceed the aggregate Profits previously
allocated to such Members pursuant to this Section 5.01(A)(i), the amount of
such excess shall be allocated to such Members in the reverse order of priority
in which such Losses were previously allocated (to the extent not theretofore
charged back hereunder);

(ii)next, to the Members, pro rata, based on their respective preferred return
accrued pursuant to Section 5.04(C), until such time as the Members have been
allocated Profits equal to such preferred return; and

(iii)thereafter, any remaining Profits shall be allocated among the Members, pro
rata, in accordance with their percentage Interests in the Company.

(B)The Losses of the Company for each Fiscal Year, shall be allocated among the
Members who bear the actual economic loss, pro rata, in accordance with their
actual economic loss; and if no Member bears the corresponding economic loss,
then to CP.  All allocations hereunder are subject to the limitations contained
in the Tax Matters Addendum.

5.02Tax Distributions.  Subject to Sections 5.04, 5.05 and 5.06, at the sole
discretion of the Manager, the Manager may distribute an amount of such Net Cash
Flow with respect to each fiscal year to enable the Members to fund their
respective income tax liabilities with respect to the Company.  The tax
distributions with respect to any fiscal year shall be computed based upon the
Manager’s good faith estimate of the net taxable income of the Company for such
fiscal year (giving effect to Losses or other items of loss or deduction from
prior fiscal years available to offset current year taxable income), multiplied
by 40 percent (the “Tax Distribution”).  The Manager may, at its sole
discretion, make such Tax Distributions on a quarterly basis to enable Members
to pay estimated taxes.  Any Tax Distributions made to a Member pursuant to this
Section 5.02 shall be treated as advances of the next succeeding distribution or
distributions which would otherwise have been made to such Member pursuant to
Section 5.04(D).

5.03Reserved.

6

--------------------------------------------------------------------------------

 

5.04Discretionary Distributions.  Subject to Section 5.02, Subject to
Section 5.02, the Manager may, from time to time, distribute all or any portion
of the balance of the Net Cash Flow to the Members in the following priority:

(A)First, to the Members in accordance with their respective percentage
Interests until CP has received a 10% Internal Rate of Return (“IRR”) in respect
of its Capital Contributions;

(B)Second, (i) 80% in accordance with their percentage Interests and (ii) 20%
equally to CP and CHCI until CP receives a 17% IRR and a 1.8x multiple in
respect of its Capital Contributions pursuant to clauses (A) and (B) herein; and

(C)Thereafter, (x) 70% pro-rata to the Members in accordance with their
percentage Interests and (y) 30% equally to CP and CHCI.

5.05No Right to Distributions. No Member shall have the right to demand or
receive distributions of any amount, except as expressly provided in this
Article V.

5.06 Restrictions on Distributions.  The foregoing provisions of this Article V
to the contrary notwithstanding, no distribution (including any Tax
Distribution) shall be made if, and for so long as, such distribution would
violate any contract or agreement to which the Company is then a party or any
law, rule, regulation, order or directive of any governmental authority then
applicable to the Company.

5.07Loan Guarantees; Indemnification.  Any Member, or affiliate thereof, may
guarantee an obligation of the Company (the “Guarantor”) as approved by the
Manager. Manager hereby approves Comstock Partners, LC, a Virginia limited
liability company (or its affiliated successor or assign), as a “Guarantor”. Any
Guarantor who incurs a loss or expense as a result of providing a guaranty on
behalf of the Company (the “Guarantor Loss”) shall be reimbursed for such loss
or expense by the Company.  Except as otherwise agreed to by all the Members,
the Company shall not make any distributions to its Members until the Guarantor
has recovered or reserved in full the Guarantor Loss plus interest at the
Short-Term Applicable Federal Rate published by the IRS as of the date the
Guarantor Loss was incurred, compounded annually (the “Initial Rate”).  The
interest rate shall be adjusted annually using the Short-Term Applicable Federal
Rate published by the IRS for the month of January; provided that the interest
rate cannot be less than the Initial Rate.

5.08Withholding. The Company is authorized to withhold from distributions to a
Member, or with respect to allocations to a Member, and to pay over to a
federal, foreign, state or local government, any amounts required to be withheld
pursuant to the Code, or any provisions of any other federal, foreign, state or
local law or, if no sufficiently large distribution is imminent, the Company may
require the relevant Member to promptly reimburse the Company for the amount of
tax withheld and paid over by the Company.  Any amounts so withheld shall be
treated as having been distributed to such Member pursuant to this Article V for
all purposes of this Agreement, and shall be offset against the current or next
amounts otherwise distributable to such Member.

5.09Allocation of Distributions.  Distributions shall be made to the Members of
record on the record date for the distribution, without regard to the length of
time such Members have been record holders and without regard to the period to
which the distribution relates.

7

--------------------------------------------------------------------------------

 

ARTICLE VI – MANAGEMENT

 

6.01Manager.

(A)In General.  The Manager shall have the exclusive authority to do all things
necessary, proper, customary and advisable to effectuate the purposes of the
Company, which authority shall include, without limitation, the authority to
manage, control and operate the day-to-day business and affairs of the Company,
determine the amount of Net Cash Flow and to set aside reserves to meet the
anticipated future cash needs of the Company.  Decisions regarding the affairs
of the Company shall not require the consent of the Members; however, the
Manager shall regularly update the Members on the financial status and business
dealings of the Company.  Except as otherwise provided in the Act or authorized
pursuant to the terms of this Agreement, no debt shall be contracted or
liability incurred by or on behalf of the Company except as approved by the
Manager.  The Manager, in extension and not in limitation of the rights and
powers given the Manager by law or by the other provisions of this Agreement,
shall have the full power to:

(i) Acquire property from any Person or Transfer Company property to any Person
in accordance with the terms of this Agreement;

(ii) Purchase liability and other insurance to protect the Company’s property
and business of a type maintained by companies in a business similar to that of
the Company;

(iii) Hold and own any Company real and/or personal properties in the name of
the Company;

(iv)Invest any Company funds temporarily in time deposits, short-term
governmental obligations, commercial paper or other similar investments;

(v) Effect a sale of the Company or any or all of the Company’s assets;

(vi)Execute on behalf of the Company all instruments and documents necessary, in
the opinion of the Manager, to the business of the Company in accordance with
the terms of this Agreement;

(vii)Open bank accounts from time to time in the name of the Company;

(viii)Employ accountants, legal counsel, or other experts to perform services
for the Company and to compensate them from Company funds;

(ix)Enter into any and all other agreements on behalf of the Company, with any
other Person for any purpose, in such forms as the Manager may approve in
accordance with the terms of this Agreement;

(x) Develop or cause to be developed accounting procedures for the maintenance
of the Company’s books of account;

8

--------------------------------------------------------------------------------

 

(xi)Incur debts and liabilities, and enter into binding legal obligations and
guaranties in amounts deemed reasonable by the Manager without any further
consent of the Members; and

(xii)Do and perform all other acts as may be necessary or appropriate to the
conduct of the Company’s business.

(B)Designation of Manager.  CMS shall serve as the initial Manager until its
resignation, removal or termination as an entity.  Upon the termination of CMS
as an entity, resignation or removal of CMS as the Manager, the Members shall
designate a successor Manager (the “Successor Manager”) by a vote of Members
holding a majority of the Interests in the Company.  Each Successor Manager
shall serve until death, incapacity, resignation or termination as an entity,
unless earlier removed by a vote of Members holding a majority of the Interests
in the Company.  

6.02Officers.  The Manager, in its sole discretion, may appoint other officers
of the Company which may include, but shall not be limited to: (a) a president
or chief executive officer; (b) one or more positions similar to the position of
vice president of a corporation; (c) secretary; and (d) treasurer or chief
financial officer.  The Manager may delegate his day-to-day management
responsibilities to any officer or any third-party contractor, and such
delagatee shall have the authority to contract for, negotiate on behalf of and
otherwise represent the interests of the Company as authorized by the Manager
pursuant to this Agreement in any job description created by the Manager.  All
officers shall hold office at the pleasure of the Manager and until their
successors shall have been duly elected and qualified, unless sooner
removed.  Any officer may be removed at any time by the Manager, with or without
cause.  If the office of any officer becomes vacant for any reason, the vacancy
may be filled (or not) by the Manager.

6.03 Manager Has No Exclusive Duty to Company.  The Manager shall not be
required to manage the Company as his sole and exclusive function, and the
Manager may have other business interests and may engage in other activities in
addition to those relating to the Company.  Neither the Company nor any Member
shall have any right, by virtue of this Agreement or otherwise, to share or
participate in such other investments or activities of the Manager or to the
income or proceeds derived therefrom.

6.04Compensation.  The Manager shall be entitled to compensation from the
Company for the services performed hereunder as the Manager, in a commercially
reasonable amount agreed to by Members owning a majority of the Interests. In
addition to such compensation, any employee of or consultant to the Company may
receive a salary or other compensation from the Company with respect to his or
her services as an employee or consultant, and the Manager may pay entities
owned or controlled by the Manager for services they provide to the Company. The
Company shall reimburse the Manager for all ordinary and necessary out-of-pocket
expenses incurred by the Manager on behalf of the Company.

6.05Business with Affiliates.  The Company may transact business with any
Affiliate for any reason on terms and conditions determined in the reasonable
discretion of the Manager.

9

--------------------------------------------------------------------------------

 

6.06Liability for Acts and Omissions.  Neither the Manager nor any officers or
third-party contractors to whom the Manager has delegated responsibility
pursuant to Section 6.02 shall be liable, responsible or accountable in damages
or otherwise to any of the Members for any act performed or any omission made in
good faith on behalf of the Company and in a manner reasonably believed to be
within the scope of the authority granted by this Agreement and in the best
interests of the Company.  Any loss or damage incurred by the Manager or any
such officer or third-party contractor (or its agents) by reason of an act
performed or an omission made in good faith and reasonably believed to be within
the scope of authority granted by this Agreement shall be paid from Company
assets to the extent available.  This provision shall not serve to relieve any
Person from a breach of duty based upon an act or omission (i) in breach of that
Person’s duty of loyalty to the Company or its Members; (ii) not made in good
faith or involving a material, intentional violation of the law; or (iii)
resulting in the receipt by that Person of an improper personal benefit.

ARTICLE VII – ACCOUNTING AND REPORTS

 

7.01Books and Records.  The Manager shall maintain at the office of the Company
full and accurate books of the Company showing all receipts and expenditures,
assets and liabilities, profits and losses, and all other records necessary for
recording the Company’s business and affairs.  All books of account, together
with a current list containing the full name and address of each Member, copies
of this Agreement and all amendments thereto, and the financial statements and
federal and state income tax returns of the Company for its three (3) most
recent taxable years shall be maintained at the office of the Company.

7.02Reports to Members.  By each March 31, or as soon thereafter as practicable,
the Manager shall furnish the Members with IRS Form 1065 and Schedule K‑1, or
similar form as may be required by the IRS, stating each Member’s allocation of
income, gain, loss, deduction or credit for the Company’s immediately preceding
taxable year.

7.03Company Funds.  The Manager shall have fiduciary responsibility for the
safe‑keeping and use of all funds and assets of the Company.  The Manager shall
not employ the funds of the Company in any manner except for the benefit of the
Company.  All funds of the Company not otherwise invested shall be deposited in
one or more accounts maintained in such banking institutions as the Manager
shall determine.

ARTICLE VIII – RIGHTS AND OBLIGATIONS OF MEMBERS

 

8.01Limitation of Liability.  Each Member’s liability shall be limited as set
forth in the Act and other applicable law.  Except as otherwise provided by the
Act, the debts, obligations and liabilities of the Company, whether arising in
contract, tort or otherwise, shall be the debts, obligations and liabilities
solely of the Company, and the Members of the Company shall not be obligated
personally for any of such debts, obligations or liabilities solely by reason of
being a Member of the Company.

8.02Reimbursements.  The Company shall reimburse the Members for all ordinary
and necessary out-of-pocket expenses incurred by the Members on behalf of the
Company.  Such reimbursement shall be treated as an expense of the Company, but
shall not be deemed to constitute a distributive share of Profits or a
distribution or return of capital to any Member.

10

--------------------------------------------------------------------------------

 

8.03Nature of Rights and Obligations.  Except as otherwise expressly provided
herein, nothing contained in this Agreement shall be deemed to constitute a
Member an agent or legal representative of the other Members.  A Member shall
not have any authority to act for, or to assume any obligation or responsibility
on behalf of, any other Member or the Company.

8.04Member Access to Records.  Upon advance notice, each Member shall have the
right, during regular business hours, to inspect and copy the Company documents
set forth in Section 7.01 at the Member’s expense.

8.05Transfers.  Except as otherwise permitted in this Agreement, no Member may
voluntarily or involuntarily Transfer an interest in the Company without the
approval of the Manager, exercised in its sole discretion.  No Transfer of the
Interest of a Member shall be made if such disposition would (i) cause the
Company to be treated as an association taxable as a corporation rather than a
partnership for federal income tax purposes, or (ii) violate the provisions of
any federal or state securities laws.  Any attempted Transfer which does not
satisfy the requirements of this Agreement shall not be recognized by the
Company, shall be void and of no effect, and shall not confer upon the purported
Transferee any rights accorded to assignees under the Act.

8.06Admission of New Members.  No approved Transferee of the whole or any
portion of an Interest in the Company pursuant to this Agreement shall have the
right to become a Substitute Member in place of his or her transferor unless all
of the following conditions are satisfied:

(A)A fully executed and acknowledged written assignment reflecting the Transfer
has been filed with the Manager;

(B)The Transferee executes, adopts and acknowledges this Agreement; and

(C)The Transferee has paid a fee to the Company in such amount as may be
reasonably determined by the Manager to defray the actual costs of effecting the
Transfer.

8.07Status of Approved Transferees.  An approved Transferee of a Member who does
not become a Substitute Member pursuant to Section 8.06 shall have only the
rights of an assignee under the Act.

ARTICLE IX ‑ DISSOLUTION AND LIQUIDATION

 

9.01Term and Dissolution.  Subject to the filing of a Certificate of
Cancellation and compliance with any other requirements of the Act, the Company
shall continue indefinitely until dissolution occurs for any one of the
following reasons:

(A)An election to dissolve the Company is made in writing by the Manager;

(B)A decree of judicial dissolution is entered;  

(C)A sale of all or substantially all of the assets of the Company; or

(D)the Bankruptcy of the Company.

11

--------------------------------------------------------------------------------

 

Upon completion of the liquidation procedure described in Section 9.02, the
Company shall file a Certificate of Cancellation as required by the Act.

9.02Liquidation of Assets.  In the event of the dissolution and final
termination of the Company, the Liquidator shall prepare a full accounting of
the assets and liabilities, and the Liquidator shall distribute or apply the
Company’s assets or liquidation proceeds, after taking into account all other
allocations and distributions under this agreement for the taxable year of the
liquidation, including the allocations under Article II of the Tax Matters
Addendum, as follows:

(A)To the payment of all debts and liabilities of the Company then due,
including loans made by any Member;

(B)To the setting up of any reserves which the Liquidator may deem reasonably
necessary for any contingent or unforeseen liabilities or obligations of the
Company;

(C)To the Members, in an amount equal to the positive balances in their Capital
Account; and

(D)To the Members, pro rata, in accordance with their percentage Interests.

If the Liquidator determines that it is in the best interest of the Members to
distribute the Company’s assets in-kind, then the Liquidator is authorized to
reasonably determine the fair market value of each asset and Liquidator’s
determination of such values shall be binding on the Members.

ARTICLE X ‑ AMENDMENTS AND MEETINGS

 

10.01Amendment Procedure.  Amendments to this Agreement may be proposed by any
Manager or Member and shall be adopted and effective upon the affirmative vote
of Members holding a majority of the Interests in the Company.  Within fifteen
(15) days of the making of any proposal to amend this Agreement, the Manager
shall determine in his reasonable discretion whether to give the Members Notice
of such proposal (including the text of any amendment or document and a
statement of its purposes).  Any proposal may be considered at a meeting of the
Members, or by written ballot in lieu of such meeting, held not less than
fifteen (15) nor more than thirty (30) days after such Notice from the Manager.

10.02Meetings and Voting.  The Manager may call a meeting of the Members at any
time.  The Manager shall give all Members a Notice of the purpose of such
proposed meeting not less than fifteen (15) nor more than thirty (30) days
before the meeting.  Meetings shall be held at a time and place reasonably
selected by the Manager.  The Manager may solicit required Consents of the
Members under this Agreement at a meeting or by written ballot.  If Consents are
solicited by written ballot, the Members shall return said ballots to the
Manager within thirty (30) days after receipt.  

12

--------------------------------------------------------------------------------

 

ARTICLE XI – MISCELLANEOUS

 

11.01Title to Company Property.  All property owned by the Company, whether real
or personal, tangible or intangible, shall be deemed to be owned by the Company
as an entity, and no Member, individually, shall have any ownership of such
property.  The Company may hold any of its assets in its own name or in the name
of its nominee, which may be one or more individuals, corporations or other
entities.

11.02Validity.  If any provision of this Agreement, or application of such
provision to any Person or circumstance, shall be held invalid, the remainder of
this Agreement shall not be affected thereby.

11.03Applicable Law.  This Agreement, and the application or interpretation
thereof, shall be governed exclusively by its terms and by the laws of the
Commonwealth of Virginia.

11.04Binding Agreement.  This Agreement shall be binding upon the Members, their
heirs, executors, personal representatives, successors and assigns.

11.05Waiver of Action for Partition.  Each of the Members irrevocably waives
during the term of the Company any right that he or she may have to maintain any
action for partition with respect to any property of the Company.

11.06Headings.  All section headings in this Agreement are for convenience of
reference only and are not intended to qualify the meaning of any section.

11.07Terminology.  All personal pronouns used in this Agreement, whether used in
the masculine, feminine or neuter gender, shall include all other genders, and
the singular shall include the plural and vice versa, as the context may
require.

11.08Counterparts.  This Agreement may be executed in several counterparts, and
all so executed shall constitute one agreement, binding on all of the Members,
notwithstanding that all the Members are not signatory to the original or the
same counterpart.

11.09Facsimiles. Facsimile signatures and copies of this Agreement shall be
deemed to be originals and shall serve to bind the Members and otherwise have
the same force and effect as would nonfacsimile signatures and documents.

11.10Entire Agreement.  This Agreement contains the entire understanding among
the Members and supersedes all prior written or oral agreements among them
respecting the within subject matter, unless otherwise provided herein.  There
are no representations, agreements, arrangements or understandings, oral or
written, among the Members hereto relating to the subject matter of this
Agreement, which are not fully expressed herein.

11.11Amendment and Restatement.  This Agreement amends, restates, supersedes and
replaces the Original Agreement in its entirety.

 

13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Members have executed this Operating Agreement of
COMSTOCK 3101 WILSON, LC to be effective as of the day and year first above
written.

 

WITNESS:

MEMBERS:

 

COMSTOCK PARTNERS, LC,
a Virginia limited liability company



 

 

 

By:

 

 

 

 

Christopher Clemente, Manager

 

 

 

 

COMSTOCK HOLDING COMPANIES, INC,
a Delaware corporation



 

 

 

By:

 

 

 

 

Jubal Thompson, Secretary

 

 

 

 

 

 

14

--------------------------------------------------------------------------------

 

SCHEDULE A

COMSTOCK 3101 WILSON, LC

OPERATING AGREEMENT

MEMBER INTERESTS

 

Members:

Initial Capital

Contribution

Percentage Interest

Comstock Partners, LC
1886 Metro Center Drive, Suite 400

Reston, Virginia 20190
Attn:  Christopher Clemente

$975.00

97.5%

 

Comstock Holding Companies, Inc.
1886 Metro Center Drive, Suite 400

Reston, Virginia 20190
Attn:  Christopher Clemente

 

$25.00

2.5%

 

 

A-1

--------------------------------------------------------------------------------

 

SCHEDULE B

COMSTOCK 3101 WILSON, LC

TAX MATTERS ADDENDUM
TO OPERATING AGREEMENT

The terms of this Tax Matters Addendum (“Addendum”) are hereby incorporated into
the Operating Agreement of COMSTOCK 3101 WILSON, LC (“Agreement”) to which it is
attached.


ARTICLE I – DEFINITIONS

 

1.01Adjusted Capital Account Deficit.  The deficit balance, if any, in such
Member’s Capital Account at the end of any taxable year, with the following
adjustments:  

(A)Credit to such Capital Account any amount that such Member is obligated to
restore under Treas. Reg. Section 1.704‑1(b)(2)(ii)(c), as well as any addition
thereto pursuant to the penultimate sentences of Treas. Reg. Sections
1.704‑2(g)(1) and 1.704-2(i)(5); and

(B)Debit to such Capital Account the items described in Treas. Reg. Sections
1.704‑1(b)(2)(ii)(d)(4) through (6).  The foregoing definition of Adjusted
Capital Account Deficit is intended to comply with the provisions of Treas. Reg.
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

1.02Capital Accounts. The Company shall maintain a Capital Account for each
Member in accordance with Treas. Reg. Section 1.704‑1(b)(2)(iv) or other
provision of similar import.  To each Member’s Capital Account there shall be
credited such Member’s Capital Contributions, his or her distributive share of
Profits, any item in the nature of income or gain allocated to him or her under
Sections 2.02 through 2.09 of this Addendum, and the amount of any Company
liabilities that are assumed by such Member or which are secured by any Company
property distributed to such Member.  To each Member’s Capital Account there
shall be debited the amount of cash and the fair market value (as of the date of
distribution) of any Company property distributed to such Member pursuant to any
provision of this Agreement, such Member’s distributive share of Losses, any
items in the nature of expenses or deductions that are allocated to him or her
pursuant to Sections 2.02 through 2.09 of this Addendum, and the amount of any
liabilities of such Member assumed by the Company or which are secured by any
property contributed by such Member to the Company.  To each Member’s Capital
Account there shall be debited or credited such other adjustments as are
required by Treas. Reg. Section 1.704‑1(b)(2)(iv) to the extent not already
reflected as a consequence of the foregoing, including, without limitation,
adjustments arising from a revaluation of Company property, which adjustments
shall reflect the manner in which any unrealized appreciation or depreciation in
the property would be allocated if the property were sold.  In the event any
Interest in the Company is Transferred pursuant to the terms of this Agreement,
the transferee shall succeed to the Capital Account of the transferor to the
extent it relates to the Transferred Interest.  No Member shall be required to
pay to the Company any deficit in its Capital Account upon liquidation or
otherwise except to the extent provided by the Act.  

B-1

--------------------------------------------------------------------------------

 

1.03Code.  The Internal Revenue Code of 1986, as amended from time to time.

1.04Company Minimum Gain.  The amount determined by (i) computing, with respect
to each Company Nonrecourse Liability, the amount of gain (of whatever
character) that would be realized by the Company if it disposed of the property
subject to such liability in a taxable transaction in full satisfaction of such
liability (and for no other consideration), and (ii) aggregating the amounts so
computed.  Company Minimum Gain shall be determined in a manner consistent with
the rules of Treas. Reg. §1.704‑2(d).

1.05Company Nonrecourse Liability.  Any nonrecourse liability of the Company, or
portion thereof, for which no Member or related Persons (within the meaning of
Treas. Reg. §1.752-4(b)) bears the economic risk of loss.

1.06Economic Risk of Loss.  The determination of whether a Member bears the
economic risk of loss with respect to any Company liability shall be made in
accordance with Treas. Reg. §1.752 (without regard to whether that section
applies to such liability).

1.07Member Minimum Gain.  With respect to each Member Nonrecourse Liability, the
amount of gain (of whatever character) that would be realized by the Company if
it disposed of the property subject to such liability in a taxable transaction
in full satisfaction of such liability (and for no other consideration).  Member
Minimum Gain shall be determined in a manner consistent with the rules of Treas.
Reg. §1.704-2(i)(3).

1.08Member Nonrecourse Liability.  Any nonrecourse liability of the Company with
respect to which any Member (or a party related to such Member, within the
meaning of Treas. Reg. §1.752-4(b)) bears the Economic Risk of Loss.

1.09Profits and Losses.  An amount equal to the Company’s taxable income or loss
for each taxable year determined in accordance with Code Section 703(a) (for
this purpose, all items of income, gain, deduction or loss required to be
separately stated pursuant to Code Section 703(a)(1) shall be included in
taxable income or loss), except that taxable income shall be adjusted to (i)
include tax exempt income; (ii) treat as a deduction expenditures described in
Code Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Treas. Reg. Section 1.704‑1(b)(2)(iv)(i); and (iii) exclude
allocations of Company income, gain, deduction and loss under Sections 2.02
through 2.09 of this Addendum.  If the Company’s taxable income or loss as so
adjusted is a positive amount, such amount shall be the Company’s Profit for
such taxable year or period; if negative, such amount shall be the Company’s
Loss for such taxable year or period.  It is further provided that if the book
value (i.e. the value at which property is reflected on the books of the Company
in accordance with the provisions of Treas. Reg. Section 1.704‑1(b)) of property
differs from its adjusted tax basis (due to contributions or distributions of
appreciated property or re‑valuations of Company property), Profit or Loss shall
be computed with reference to book depreciation and book gain or loss on such
property.

B-2

--------------------------------------------------------------------------------

 

ARTICLE II – ALLOCATION OF PROFITS AND LOSSES

 

2.01In General.  Except as expressly provided to the contrary in this Article
II, for purposes of determining Capital Account balances, Profit and Loss with
respect to any Company taxable year shall be allocated prior to reducing Capital
Accounts by any distributions with respect to such Company taxable year.  For
purposes of applying this Section 2.01, a Member’s Capital Account balance shall
be deemed to be increased by such Member’s share of Company Minimum Gain and
Member Minimum Gain determined as of the end of such Company taxable year.

2.02Minimum Gain Chargeback – Company Nonrecourse Liabilities.  If there is a
net decrease in Company Minimum Gain during a taxable year, items of income and
gain for such year (and, if necessary, for subsequent years) shall be allocated
to the Members in proportion to, and to the extent of, their shares of such net
decrease in Company Minimum Gain as determined under Treas. Reg. Section
1.704‑2(g)(2).  Any such allocations shall be made in accordance with, and only
to the extent required by, Treas. Reg. Sections 1.704-2(f) and 1.704-2(j)(2)(i).

2.03Minimum Gain Chargeback – Member Nonrecourse Liabilities.  If there is a net
decrease in Member Minimum Gain during a taxable year, items of income and gain
for such year (and, if necessary, for subsequent years) shall be allocated to
the Members in proportion to, and to the extent of, their shares of such net
decrease in Member Minimum Gain as determined under Treas. Reg. Section
1.704‑2(i)(5). Any such allocations shall be made in accordance with, and only
to the extent required by, Treas. Reg. Sections 1.704-2(i)(4) and
1.704-2(j)(2)(ii).

2.04Qualified Income Offset.  If any Member unexpectedly receives any
adjustments, allocations or distributions described in Treas. Reg. Section
1.704‑1(b)(2)(ii)(d)(4) through (6) which results in an Adjusted Capital Account
Deficit, such Member shall be allocated items of income and book gain in an
amount and manner sufficient to eliminate such Adjusted Capital Account Deficit
as quickly as possible.

2.05Limitation on Loss Allocations.  Notwithstanding anything in Section 2.01 of
this Addendum to the contrary, Losses shall not be allocated to any Member to
the extent such Losses would create an Adjusted Capital Account Deficit with
respect to such Member.  Such Losses shall be reallocated (subject to the
immediately preceding sentence) to the other Members under this Section 2.05.

2.06Company Nonrecourse Deductions.  Items of Company loss, deduction, or Code
Section 705(a)(2)(B) expenditure that are attributable to Company Nonrecourse
Liabilities (“Company Nonrecourse Deductions”) shall be allocated among the
Members in accordance with Section 5.01 of the Agreement.  This provision is to
be interpreted in a manner consistent with Treas. Reg. Section 1.704-2(e).

2.07Member Nonrecourse Deductions.  Items of Company loss, deduction, or Code
Section 705(a)(2)(B) expenditure that are attributable to a Member Nonrecourse
Liability (“Member Nonrecourse Deductions”) shall be allocated to the Members in
the ratio in which they share the Economic Risk of Loss with respect to such
liability within the meaning of Treas. Reg. Section 1.752-2.  This provision is
to be interpreted in a manner consistent with the requirements of Treas. Reg.
Section 1.704‑2(i).

B-3

--------------------------------------------------------------------------------

 

2.08Optional Basis Adjustments.  To the extent an adjustment to the basis of any
Company assets pursuant to Code Section 734(b) or 743(b) is required, pursuant
to Treas. Reg. §1.704-1(b)(2)(iv)(m), to be taken into account in determining
Capital Accounts, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain or loss, as applicable, and such gain or loss shall
be specially allocated to the Members in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Regulation.

2.09Curative Allocation.  The allocations set forth in Sections 2.02 through
2.08 of this Addendum (the “Regulatory Allocations”) are intended to comply with
certain requirements of Treas. Reg. Section 1.704‑1(b) and Treas. Reg. Section
1.704‑2.  Notwithstanding any other provision of Article V of the Agreement or
Article II of this Addendum, the Regulatory Allocations shall be taken into
account in allocating other Profits, Losses, and items of income, gain, loss,
deduction, and credit to the Members so that, to the extent possible, the net
amount of such allocations of Profits and Losses and other items shall be equal
to the amount that would have been allocated to each Member if the Regulatory
Allocations had not occurred.

2.10Recapture.  Any income recognized pursuant to Code Sections 1245 and 1250
shall be allocated among the Members in the same proportions as the depreciation
deductions giving rise to such income were allocated among such Members and
their respective predecessors in interest.

2.11Overriding Allocation.  It is the intent of the Members that each Member’s
distributive share of income, gain, loss, deduction, or credit (or item thereof)
shall be allocated in accordance with Sections 2.01 through 2.10 of this
Addendum to the fullest extent permitted by Code Section 704(b).  In order to
preserve and protect the allocations provided for in Sections 2.01 through 2.10,
the Manager are authorized and directed to allocate income, gain, loss,
deduction or credit (or item thereof) arising in any year differently than
otherwise provided for in this Article if, and to the extent that, the
allocations under this Article would cause the allocations to violate Code
Section 704(b).  Any allocation made pursuant to this Section 2.11 shall be
deemed to be a complete substitute for any allocation otherwise provided for in
Sections 2.01 through 2.10 of this Addendum, and no amendment of this Addendum
or approval of any Member shall be required.

2.12Tax Allocations: Section 704(c).  Anything in the foregoing to the contrary
notwithstanding, in accordance with Code Section 704(c) and the Treasury
Regulations thereunder, income, gain, loss and deduction with respect to any
property contributed to the capital of the Company shall, solely for tax
purposes, be allocated to the contributing Member so as to take into account any
variation between the adjusted basis of the property for federal income tax
purposes and its value upon contribution as reflected on the books of the
Company.  If the book value of Company property is subsequently adjusted,
subsequent tax allocations of income, gain, loss and deduction with respect to
such property shall take into account variations between its adjusted basis for
federal income tax purposes and its book value as so adjusted in the same manner
as under Code Section 704(c) and the Treasury Regulations thereunder.

2.13Allocation to Transferred Interest.  Profits, Losses and credits allocated
to an Interest assigned or reissued during a taxable year of the Company shall
be allocated to the Person who was the holder of such Interest during such
taxable year, in proportion to the number of days that each such holder was
recognized as the owner of such Interest during such taxable year or in any
other proportion permitted by the Code and selected by the Manager in accordance
with this Agreement, without regard to the results of Company operations during
the period in which each such holder was recognized as the owner of such
Interest during such taxable year, and without regard to the date, amount or
recipient or any distributions which may have been made with respect to such
Interest.

B-4

--------------------------------------------------------------------------------

 

ARTICLE III – AUDITS AND TAX RETURNS

 

3.01Audits and Tax Returns. The accounts of the Company may be reviewed,
compiled or audited by accountants designated by the Manager at such times as
the Manager may deem necessary or desirable.  The Manager shall cause to be
prepared all tax returns required of the Company and shall make elections under
the Code on behalf of the Company.  The Company’s taxable year shall be the
calendar year.

3.02Tax Matters Partner.  In the event the Company is subject to the unified
audit procedures set forth in Sections 6221-6234 of the Code, Comstock Partners,
LC shall be the “tax matters partner” of the Company for the purposes of such
procedures and shall be authorized to take all actions reasonably necessary on
behalf of the Company with respect to any audits of its tax returns.




B-5

--------------------------------------------------------------------------------

 

SCHEDULE C

COMSTOCK 3101 WILSON, LC

OPERATING AGREEMENT

SPECIAL PURPOSE PROVISIONS

 

Capitalized terms used in this Schedule C that are not otherwise defined herein
have the meanings ascribed to such terms in that certain Loan Agreement dated on
or about December 30, 2019 by and between the Company, as borrower, and MetLife
Real Estate Lending LLC, a Delaware limited liability company, together with its
successors and/or assigns, as lender (the “Loan Agreement”). The Company, at all
times prior to, on and after the date thereof, has not and shall not:

 

 

(i)

engage in business other than owning and operating the Property;

 

 

(ii)

acquire or own a material asset other than the Property and incidental personal
property;

 

 

(iii)

commingle its assets with the assets of any other person or entity, or  maintain
assets in a way difficult to segregate and identify;

 

 

(iv)

fail to hold itself out to the public as a legal entity separate from any other;

 

 

(v)

fail to conduct business solely in its name;

 

 

(vi)

fail to maintain records, accounts or bank accounts separate from any other
person or entity; provided, however, that Borrower’s assets may be included in a
consolidated financial statement of its Affiliates provided that appropriate
notation shall be made on such consolidated financial statements to indicate the
separateness of Borrower and such Affiliates and to indicate that Borrower’s
assets and credit are not available to satisfy the debts and other obligations
of such Affiliates or any other Person;

 

 

(vii)

file or consent to a petition pursuant to applicable bankruptcy, insolvency,
liquidation or reorganization statutes, or make an assignment for the benefit of
creditors without the unanimous consent of its shareholders, partners or
members, as applicable;

 

 

(viii)

incur additional indebtedness except for Permitted Indebtedness;

 

 

(ix)

dissolve, liquidate, consolidate, merge or sell all or substantially all of its
assets; or

 

 

(x)

modify, amend or revise its organizational documents in a manner that would
violate or breach Sections 4.1.18 or 5.1.16 of the Loan Agreement or the
definition of “Special Purpose Entity” in the Loan Agreement.

B-6